Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESONSE TO AMENDMENTS AND ARGUMENTS
This Non-Final Office Action is responsive to the request for continued examination filed on July 23, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 2, 9, 10, 16, and 24 are now amended.
Claims 4, 5, 7, 12, and 23 are now canceled
New claims 26–30 are now added.
Claims 1, 2, 8–11, 13–16, 18–20, and 24–30 are pending in the application. 
The amendment corrects the problems raised in the previous grounds of objection, and the previous grounds of rejection under 35 U.S.C. § 112, and therefore, those grounds of objection and rejection are hereby withdrawn.
Claims 1, 2, 4, 5, 7–9, 11–16, 18–20, and 23 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0349965 A1 (hereafter “Griffin”) in view of U.S. Patent Application Publication No. 2015/0295777 A1 (hereafter “Cholkar”). The Applicant’s traversal has been considered, but is not persuasive.
The Applicant contends that “the cited references do not teach or suggest ‘a selection of content data... for invoking a category of functionality to edit the content data’ as recited in amended claim 1,” yet, in the very next sentence, the Applicant acknowledges that “Cholkar states that ‘all participants may have the ability to edit the file’ (see, Cholkar para. [0063]).” (Response 15). Rather, it appears the Applicant’s traversal is that “Cholkar does not contemplate a selection” for doing the same. (Response 15) (emphasis added). 
The Examiner respectfully disagrees. Cholkar explicitly discloses that the screen-sharing functionality—in which the participants have the ability to edit the file—is activated by selecting object 704. In other words, selecting object 704 is an example of receiving a selection “for invoking a category of functionality to edit the content data” as claimed because selecting object 704 invokes the “screen-sharing functionality,” and Cholkar explicitly defines the screen-sharing functionality as providing “all participants [with] the ability to edit [a shared] file so that they may all collaborate on a particular document.” Cholkar ¶ 63. 
As discussed in the rejection below, Cholkar also changes user interface arrangements in response to this selection, and even if it didn’t, Griffin already discloses selecting a file to change from the first interface to the second. The fact that Griffin’s file selection lacks the claimed intended use of editing that file is an obvious variation, especially since Cholkar teaches such a selection explicitly for editing a file. “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.” In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986); In re Keller, 642 F.2d 413, 425, 208 U.S.P.Q. (BNA) 871, 881 (CCPA 1981).
The Applicant’s amendments and arguments for independent claims 9 and 16 are substantially similar to those for claim 1 (see Response 17–19) and therefore, so too is the Examiner’s response. 
Accordingly, since all of the claims stand rejected, the Applicant’s request for an allowance (Response 22) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on June 17, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Office objects to claims 1 and 9 for having the following informalities. Appropriate correction is required.
Claim 1
Claim 1 contains at least four informalities:
(1) Claim 1 now lacks antecedent basis for “the second graphical user interface arrangement” on line 26 (or 7th from the bottom of the claim) as a consequence of the July 23 amendment striking the word “graphical” on line 17 of the claim.
(2) On line 7, claim 1 now recites a “first-user interface.” The hyphen between the words “first” and “user” appears to have been erroneously inserted without the corresponding amendment notation, and should therefore be removed. 
(3) The phrase “from a computing device associated with the display device displaying the first user interface arrangement” on lines 10–11 is in the wrong place. Based on the plain language, the specification, and the other claims, this limitation is meant to refer to the instruction to “receive a selection,” which is not recited until the following clause. It should therefore be moved to the end of line 13.
(4) The written description does not explicitly disclose an instruction to “receive a selection of content data” within the first user interface arrangement. Rather, in this embodiment, the system receives a selection of one of the selectable elements from the claimed menu. 
In view of at least informalities (3) and (4), claim 1 should be amended as follows:
	cause a display of a menu comprising a plurality of selectable elements, wherein individual elements of the plurality of selectable elements are associated with content data having a number of data types, and wherein at least one selectable element invokes a category of functionality to edit content data
	receive a selection, from a computing device associated with the display device displaying the first user interface arrangement,1 of the selectable element that invokes the category of functionality to edit the content data;
Claims 9 and 16
Claims 9 and 16 each include the second informality mentioned above in the objection to claim 1. (Fourth line from the bottom of claim 9, and third line from the bottom of claim 16).
Claim 24
The phrase “the one or more video streams is selected” lacks subject-verb agreement because the subject “one or more video streams” is plural. Therefore, the verb “is” should be changed to “are.”2 
Claim 25
The phrase “the one or more video streams is selected” lacks subject-verb agreement because the subject “one or more video streams” is plural. Therefore, the verb “is” should be changed to “are.” 
Claim 25 also needs a concluding serial comma (also known as an “Oxford” comma) to separate the last two elements of the list of selection criteria (i.e., “the participant entering the communication session, or the participant leaving the communication session”).
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 9–15 and 23 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9
Claim 9 recites a category of functionality to edit content data that comprises, among other things “image data [or] video data.” The written description fails to disclose functionality to edit image data or video data during a collaboration session.
Claims 10, 11, and 13–15
Claims 10, 11, and 13–15 inherit the new matter of their parent claim 9, see 35 U.S.C. § 112(d), and are therefore rejected under 35 U.S.C. § 112(a) for reciting the new matter of their parent claim.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 8–11, 13–15, and 26–30 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1
First, the scope of “a selection of content data of at least one data type of the number of data types for invoking a category of functionality to edit the content data” is indefinite, because it is unclear what is being selected. On one hand, the selection is described as a mere selection of the content data, yet on the other hand, the selection is described as one that invokes “a category of functionality to edit the content data.”
Second, claim 1 lacks antecedent basis for “the selection for invoking a category of functionality to edit the content data,” because the earlier recitation of the selection describes the selection differently (i.e., as both a selection of content data, yet also, a selection for invoking a category of functionality).
Claim 9
First, the scope of “a selection of content data for invoking a category of functionality to edit the content data” is indefinite, because it is unclear what is being selected. On one hand, the selection is described as a mere selection of the content data, yet on the other hand, the selection is described as one that invokes “a category of functionality to edit the content data.”
Second, claim 9 lacks antecedent basis for “the selection for invoking a category of functionality to edit the content data,” (lines 14–15) because the earlier recitation of the selection describes the selection differently (i.e., as both a selection of content data, yet also, a selection for invoking a category of functionality).
Both of the foregoing grounds of rejection can be resolved with the following amendment: “receive a selection 
Claims 2, 8, 10, 11, 13–15, and 26–30
Any claim that depends from claims 1 or 9 is rejected by virtue of inheriting the indefinite matter of its parent claim.
CLAIM REJECTIONS – 35 U.S.C. § 112(D)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 26 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	GRIFFIN AND CHOLKAR TEACH CLAIMS 1, 2, 4, 5, 7–9, 11–16, 18–20, AND 23.
Claims 1, 2, 4, 5, 7–9, 11–16, 18–20, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0349965 A1 (hereafter “Griffin”) in view of U.S. Patent Application Publication No. 2015/0295777 A1 (hereafter “Cholkar”).
Claim 1
Griffin teaches:
A system, comprising: 
Reference is made to the system 10 of FIG. 1, see Griffin ¶ 12, and to the method performed by system 10 in FIG. 6. See Griffin ¶ 49.
one or more processing units; and 
As FIG. 1 illustrates, system 10 includes one or more processors 28, 32, and 14. Griffin ¶¶ 17, 19, 21, and 23; see also Griffin ¶ 63.
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to 
The processors are operative (e.g., via instructions on a memory) to perform the method of FIG. 6. See Griffin ¶¶ 49 and 63. 
cause a display of a first display area of a first user interface arrangement comprising a rendering of a first number of video streams of a communication session within a first user interface arrangement rendered on a display device;
“The processor 28, 32 is operative to generate a user interface screen for output, to a display device, during the video collaboration event. The user interface screen includes . . . at least one participant representation and at least part of the received video (block 64). Each participant representation may include a participant video/photo/avatar and/or a participant name.” Griffin ¶ 53. For example, in both embodiments shown in FIGS. 2 and 4, the entire area within a collaboration user interface screen 18 displays a rendering of at least five participants’ video streams. Griffin ¶¶ 35–36.
cause a display of a menu comprising a plurality of selectable elements, wherein individual elements of the plurality of selectable elements are associated with content data 
The user interface screen generated during block 64 further includes “a representation of [a] notification of the content item(s) that has been offered for sharing.” Griffin ¶ 53. Specifically, a “representation of the notification of the content item(s) may be disposed (above, below, along side or in a list) with a participant representation of a participant who offered sharing the content item(s) with another participant(s) in the video collaboration event.” Griffin ¶ 55; see also FIGS. 2 and 4.
having a number of data types
As shown in FIGS. 2 and 4, each individual representation 40 is associated with a respectively different data type of content item, e.g., one proposed content item may be a file with at least one page, whereas another content item may comprise a video item. See Griffin ¶ 26 (“[t]he representation 40 of the proposed content may include a thumbnail of the content or a thumbnail of the first page of the content or a first frame of video (if the content is a video item) or a logo showing that content is being proposed.”); see also Griffin ¶ 13 (listing content items the collaboration system 10 is meant to share, such as “a document, image, slide or video”).
from a computing device associated with the display device displaying the first user interface arrangement;
The Examiner observes the breadth of the Applicant’s word choice, “associated with.” The Applicant claims all possible “associations” between the computing device and the display device, and thus, this language does not require any sort of physical attachment between the computing device and the display device—they do not even need to be in the same room or building, as long as the prior art discloses some relationship of “association.”
To that end, Griffin discloses that each individual element (representation 40) represents respective content items that are each from a respective computing device associated with the display that renders the interface screen 18. Specifically, as shown in FIG. 1, each respective participant 12 uses his or her own respective computing device (client device 14) to offer each content item for sharing, and all of the client devices 14 are connected to the same collaboration server 16 and in the same session as the client device rendering the interface screen 18 mentioned above. See Griffin ¶¶ 18 and 20. Therefore, all of the client devices 14 are at least “associated with” the display that displays interface screen 18 by virtue of being co-members of the same collaboration session.
However, the Examiner further observes that even under a narrower interpretation of “associated with,” in which the display and computing device are part of the same overall computing system (e.g., a laptop), Griffin also discloses a mechanism that falls under this narrower interpretation: “the processor 32 of the client device 14 is operative such that the content item may be selected from a file manager.” Griffin ¶ 21.
receive a selection of content data of at least one data type of the number of data types for invoking a category of functionality to edit the content data;
This limitation has two parts: (1) the prior art must receive a selection of content data of at least one data type of the number of data types; and (2) the intended use of said selection is “for invoking a category of functionality to edit the content data.” 
Griffin at least teaches (1), by disclosing that “[t]he content item(s) is selectable for presenting via the representation of the notification; and the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60. 
Regarding (2), the patentability of an apparatus claim “depends on the claimed structure, not on the use or purpose of that structure,” Catalina Marketing Int’l. Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), and for that reason, Griffin does not need to disclose the intended use of the claimed selection to reach a finding of the prior art disclosing or teaching this limitation. Moreover, as will be discussed below, Cholkar explicitly discloses the claimed intended use of selecting content data for invoking a category of functionality to edit the content data. 
in response to receiving the selection for invoking a category of functionality to edit the content data, cause a transition from the first user interface arrangement to a second user interface arrangement having a first display area of the second user interface arrangement comprising interface elements for 
In response to receiving the selection at block 74, the system 10 is configured to “share the content item(s) with at least one other participant device participating in the video collaboration event (block 76).” Griffin ¶ 60. FIG. 3 illustrates an exemplary second collaboration user interface screen falling within the scope of the claimed “second graphical user interface arrangement” for sharing the content items. See Griffin ¶ 37.
In contrast to the first user interface screen 18 (shown in either the FIG. 2 embodiment and/or the FIG. 4 embodiment), the second collaboration user interface screen 18 has only one video stream (participant 42), positioned at the bottom of the collaboration user interface screen 18 rather than being at a position that occupies the entire screen per FIGS. 2 and 4.
“[T]he host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38.
wherein the first number of video streams is different than the second number of video streams, 
The rendering of a single participant 42 is in FIG. 3 is a different number from the five streams shown in FIGS. 2 and 4. 
cause an execution of one or more program modules 
By executing the modules corresponding to block 76, the system 10 “share[s] the content item(s) with at least one other participant device participating in the video collaboration event (block 76)” in the manner discussed above. Griffin ¶ 60. “[T]he steps of the above two paragraphs may be performed in the client devices 14.” Griffin ¶ 61. And again, as mentioned above, the second collaboration user interface screen 18 in FIG. 3 has only one video stream (participant 42), positioned at the bottom of the collaboration user interface screen 18 rather than being at a position that occupies the entire screen in FIGS. 2 and 4.
Meanwhile, concurrent with square at the bottom of the screen in FIG. 3, the main portion of the screen displays a rendering of the host sharing his/her desktop 50 including the content item 48. Griffin ¶ 37 and FIG. 3.
Griffin does not appear to explicitly disclose an ability to “edit” the content data during the presentation. 
Cholkar, however, teaches a system configured to:
receive a selection of content data of at least one data type of the number of data types for invoking a category of functionality to edit the content data;
As shown in FIG. 7, “the operating user may select an object 704 on the toolbar 308.” Cholkar ¶ 62. Selecting object 704 is an example of receiving a selection “for invoking a category of functionality to edit the content data” as claimed because selecting object 704 invokes the “screen-sharing functionality,” and Cholkar explicitly defines the screen-sharing functionality as providing “all participants [with] the ability to edit [a shared] file so that they may all collaborate on a particular document.” Cholkar ¶ 63.
cause an execution of one or more program modules 
“When one of the conversation participants uses the graphical user interface 700 to vertically escalate the conversation to include screen-sharing, the multimedia communication application 110 instructs the conversation manager 103 to change or modify the current communication session to include the data streams or new protocols to support the additional type of media.” Cholkar ¶ 64.
configured to edit the content data of the at least one data type, 
Moreover, as a consequence of activating the aforementioned new protocols to support sharing the screen (or file), “the screen-sharing function may display only a particular file,” and “all participants may have the ability to edit the file so that they may all collaborate on a particular document.” Cholkar ¶ 63.
and cause the system to display the second graphical user interface arrangement having the first display area comprising the interface elements for editing the content data of the at least one data type
“In some examples, the conversation participants may use various drawing tools to temporarily mark the document for all the other participants to see.” Cholkar ¶ 63. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure. One would have been motivated to copy Cholkar’s editing functionality because “[s]uch a tool may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 2
Griffin teaches the system of claim 1, 
wherein the selection of the content data comprises a selection of channel communication content.
The specification does not provide a formal definition of “channel communication content,” nor is this term a special term of art in this field of endeavor. Accordingly, “channel communication content” is interpreted according to its plain meaning as extending to any content that can be provided over a channel of communication. In this case, Griffin teaches “processor 32 of the client device 14 is operative to send a notification that there is a content item for sharing with at least one other participant 12 to the collaboration server 16.” Griffin ¶ 23. Thus, when processor 32 “detect[s] selection of the content item(s) for presenting (block 72),” Griffin ¶ 60, the content item being selected is content that was communicated to the client device 14 via the notification channel of communication.
Claim 8
Griffin teaches the system of claim 1, wherein the instructions further cause the one or more processing units to: 
receive input data indicating a selection of an object of the content data, wherein the input data further indicates a gesture to share the object with one or more participants of the communication session; 
“The content item(s) is selectable for presenting via the representation of the notification; and the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60.
retrieve the object of the content data from a storage device; 
Next, the processor will “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. In so doing, “it will be appreciated that in any of the implementations of the collaboration system 10, the content being shared may be shared by any suitable mechanism, for example, but not limited to, by video stream or by file download or transfer.” Griffin ¶ 62.
and communicate the object of the content data to one or more computing devices associated with the one or more participants of the communication session.
Finally, the processor is operative to “share the content item(s) with at least one other participant device participating in the video collaboration event (block 76).” Griffin ¶ 60.
Claim 9
Griffin teaches:
A system, comprising: 
Reference is made to the system 10 of FIG. 1, see Griffin ¶ 12, and to the method performed by system 10 in FIG. 6. See Griffin ¶ 49.
one or more processing units; and 
As FIG. 1 illustrates, system 10 includes one or more processors 28, 32, and 14. Griffin ¶¶ 17, 19, 21, and 23; see also Griffin ¶ 63.
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to 
The processors are operative (e.g., via instructions on a memory) to perform the method of FIG. 6. See Griffin ¶¶ 49 and 63. 
receive at least one video stream of a communication session;
“The communication interfaces 26, 36 of the collaboration server 16 and the client devices 14, respectively, are operative to send and receive video as part of a video collaboration event (block 60).” Griffin ¶ 50.
cause a display of a first display area of a first user interface arrangement comprising a rendering of the at least one video stream within a first user interface arrangement rendered on a display device;
“The processor 28, 32 is operative to generate a user interface screen for output, to a display device, during the video collaboration event. The user interface screen includes . . . at least one participant representation and at least part of the received video (block 64). Each participant representation may include a participant video/photo/avatar and/or a participant name.” Griffin ¶ 53. For example, in both embodiments shown in FIGS. 2 and 4, the entire area within a collaboration user interface screen 18 displays a rendering of at least five participants’ video streams. Griffin ¶¶ 35–36.
receive a selection of content data for invoking a category of functionality to edit the content data from a computing device associated with the display device displaying the first user interface arrangement, 
This limitation has two parts: (1) the prior art must receive a selection of content data of at least one data type of the number of data types; and (2) the intended use of said selection is “for invoking a category of functionality to edit the content data.” 
Griffin at least teaches (1), by disclosing that “[t]he content item(s) is selectable for presenting via the representation of the notification; and the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60. 
Regarding (2), the patentability of an apparatus claim “depends on the claimed structure, not on the use or purpose of that structure,” Catalina Marketing Int’l. Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), and for that reason, Griffin does not need to disclose the intended use of the claimed selection to reach a finding of the prior art disclosing or teaching this limitation. Moreover, as will be discussed below, Cholkar explicitly discloses the claimed intended use of selecting content data for invoking a category of functionality to edit the content data. 
the content data comprising at least one of channel communication data, chat communication data, image data, video data, or documents data;
As shown in FIGS. 2 and 4, each individual representation 40 is associated with a respectively different data type of content item, e.g., one proposed content item may be a file with at least one page, whereas another content item may comprise a video item. See Griffin ¶ 26 (“[t]he representation 40 of the proposed content may include a thumbnail of the content or a thumbnail of the first page of the content or a first frame of video (if the content is a video item) or a logo showing that content is being proposed.”); see also Griffin ¶ 13 (listing content items the collaboration system 10 is meant to share, such as “a document, image, slide or video”).
in response to receiving the selection for invoking a category of functionality to edit the content data, 
	cause a selection of a video stream from the at least one video stream based on an activity level associated with a participant of the video stream, 
In response to detecting the selection at block 72, the processor 28, 32 becomes operative to “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. Specifically, FIG. 3 illustrates the user interface screen that block 74 generates as collaboration user interface screen 18. Notably, Griffin explains that user interface screen 18 is programmed such that “other participants can still propose alternate content to the host and to all or some of the other participants,” and based on this activity from the other participants, “[a]ny content suggested by a participant will be seen on top of, or superimposed over, the host's desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
cause a transition from the first user interface arrangement to a second user interface arrangement having a first display area 
Generating the user interface screen at block 74 causes block 76 to display the generated user interface screen, which includes the content item discussed above. Griffin ¶ 60. In the main portion of the collaboration user interface screen 18, “the host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38. 
comprising interface elements for selecting a file 
Notably, while not explicitly shown in FIG. 3, it is also possible to display, within the same main area, “incoming stacked notifications 54 to the meeting host for content related to the current topic.” Griffin ¶ 40 (describing the “stacked notifications 54” relative to FIG. 4).
and a second display area of the selected video stream moved to a second position,
Moreover, in contrast to the first user interface screen shown in FIG. 2, the second collaboration user interface screen 18 of FIG. 3 has only one video stream (participant 42), positioned at the bottom of the collaboration user interface screen 18 rather than being at a position that occupies the entire screen per FIGS. 2 and 4. 
cause a retrieval of the content data for one or more program modules configured to manage the content data, 
As part of sharing the content in blocks 74–76, “it will be appreciated that in any of the implementations of the collaboration system 10, the content being shared may be shared by any suitable mechanism, for example, but not limited to, by video stream or by file download or transfer.” Griffin ¶ 62.
cause a display of renderings of the content data, 
Generating the user interface screen at block 74 causes block 76 to display the generated user interface screen, see Griffin ¶ 60, which involves causing the FIG. 3 display of content renderings that will be discussed below:
wherein the content data is displayed within the first display area of the second graphical user interface arrangement, and display the rendering of the video stream within the second display area of the second graphical user interface arrangement 
Referring to the FIG. 3 example, the other one of the two content items is displayed together with the representation of participant 42. Griffin FIG. 3.
concurrently with the content data within the first display area of the second graphical user interface arrangement on the display device of the computing device that received the selection of content data.
Meanwhile, concurrent with square at the bottom of the screen in FIG. 3, the main portion of the screen displays a rendering of the host sharing his/her desktop 50 including the content item 48. Griffin ¶ 37 and FIG. 3.
Griffin does not appear to explicitly disclose an ability to “edit” the content data during the presentation. 
Cholkar, however, teaches a system configured to:
receive a selection of content data for invoking a category of functionality to edit the content data from a computing device associated with the display device displaying the first user interface arrangement, the content data comprising at least one of channel communication data, chat communication data, image data, video data, or documents data;
As shown in FIG. 7, “the operating user may select an object 704 on the toolbar 308.” Cholkar ¶ 62. Selecting object 704 is an example of receiving a selection “for invoking a category of functionality to edit the content data” as claimed because selecting object 704 invokes the “screen-sharing functionality,” and Cholkar explicitly defines the screen-sharing functionality as providing “all participants [with] the ability to edit [a shared] file so that they may all collaborate on a particular document.” Cholkar ¶ 63.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure. One would have been motivated to copy Cholkar’s editing functionality because “[s]uch a tool may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 10
Griffin, as combined with Cholkar, teaches the system of claim 9, 
wherein the selection of the content data comprises a selection of channel communication content, 
The specification does not provide a formal definition of “channel communication content,” nor is this term a special term of art in this field of endeavor. Accordingly, “channel communication content” is interpreted according to its plain meaning as extending to any content that can be provided over a channel of communication. In this case, Griffin teaches “processor 32 of the client device 14 is operative to send a notification that there is a content item for sharing with at least one other participant 12 to the collaboration server 16.” Griffin ¶ 23. Thus, when processor 32 “detect[s] selection of the content item(s) for presenting (block 72),” Griffin ¶ 60, the content item being selected is content that was communicated to the client device 14 via the notification channel of communication.
and the channel communication content is displayed within the first display area of the second graphical user interface arrangement in conjunction with the display of the rendering of the video stream within the second display area.
“[T]he host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38.
Claim 11
Griffin, as combined with Cholkar, teaches the system of claim 9, wherein the selection of the content data comprises a selection of chat communication content, 
“According to the present example, the operating user chooses to vertically escalate a conversation to include chat functionality. Thus, while conversation participants may be involved in a voice and/or video call, they are able to type messages to each other as well.” Cholkar ¶ 66.
and the chat communication content is displayed within the second display area of the second graphical user interface arrangement in conjunction with the display of the rendering of the video stream within the first display area. 
As shown in FIG. 8, the chat messages are displayed in region 802 of the new interface.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add “chat communication content” to Griffin’s user interface, as taught by Cholkar. One would have been motivated to combine Cholkar with Griffin because “[m]anaging multiple applications and media types can often be a daunting task for a user,” Cholkar ¶ 5, and Cholkar’s user interface technique alleviates this problem.
Claim 13
Griffin teaches the system of claim 9, wherein the instructions further cause the one or more processing units to: 
receive a status message indicating a status of the communication session; 
“If the host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3, other participants can still propose alternate content to the host and to all or some of the other participants.” Griffin ¶ 38.
and display a graphical element comprising at least a portion of the status message within the second display area of the second graphical user interface arrangement. 
“Any content suggested by a participant will be seen . . . as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
Claim 14
Griffin teaches the system of claim 13, but does not explicitly disclose whether or not the status message could indicate a quality of the connection for the communication session. 
Cholkar, however, teaches the system of claim 13,
wherein the status message indicates a quality of connection for the communication session.
The icons 404–406 discussed in the above rejection of claim 13 indicate the quality of the connection, because they inform the user as to how many facets of the connection are available. “For example, if it is a voice only communication session, an icon 404 may indicate as such. An icon 406 may also indicate whether the voice communication session is muted.” Cholkar ¶ 51.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure, and to further copy the core controls also taught therein. One would have been motivated to copy at least some of Cholkar’s functionality because Cholkar’s editing tools “may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 15
Griffin teaches the system of claim 9, wherein the instructions further cause the one or more processing units to: 
receive input data indicating a selection of an object of the content data, wherein the input data further indicates a gesture to share the object with one or more participants of the communication session; 
The user interface screen generated during block 64 further includes “a representation of [a] notification of the content item(s) that has been offered for sharing.” Griffin ¶ 53. Accordingly, “the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60.
retrieve the object of the content data from a storage device; 
As part of sharing the content in blocks 74–76, “it will be appreciated that in any of the implementations of the collaboration system 10, the content being shared may be shared by any suitable mechanism, for example, but not limited to, by video stream or by file download or transfer.” Griffin ¶ 62.
and communicate the object of the content data to one or more computing devices associated with the one or more participants of the communication session.
Finally, the processor 32 will “share the content item(s) with at least one other participant device participating in the video collaboration event (block 76).” Griffin ¶ 60.
Claim 16
Griffin teaches:
A system, comprising: 
Reference is made to the system 10 of FIG. 1, see Griffin ¶ 12, and to the method performed by system 10 in FIG. 6. See Griffin ¶ 49.
one or more processing units; and 
As FIG. 1 illustrates, system 10 includes one or more processors 28, 32, and 14. Griffin ¶¶ 17, 19, 21, and 23; see also Griffin ¶ 63.
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to:
The processors are operative (e.g., via instructions on a memory) to perform the method of FIG. 6. See Griffin ¶¶ 49 and 63. 
communicate communication data to a computing device causing the computing device to 
“The communication interfaces 26, 36 of the collaboration server 16 and the client devices 14, respectively, are operative to send and receive video as part of a video collaboration event (block 60).” Griffin ¶ 50.
display a first display area of a first user interface arrangement comprising a rendering of a plurality of streams of a communication session within a first user interface arrangement rendered on a display device; 
“The processor 28, 32 is operative to generate a user interface screen for output, to a display device, during the video collaboration event. The user interface screen includes . . . at least one participant representation and at least part of the received video (block 64). Each participant representation may include a participant video/photo/avatar and/or a participant name.” Griffin ¶ 53. For example, in both embodiments shown in FIGS. 2 and 4, the entire area within a collaboration user interface screen 18 displays a rendering of at least five participants’ video streams. Griffin ¶¶ 35–36.
receive a selection of a program module for invoking a category of functionality to edit content data from a computing device associated with the display device displaying the first user interface arrangement; 
The user interface screen generated during block 64 further includes “a representation of [a] notification of the content item(s) that has been offered for sharing.” Griffin ¶ 53. Accordingly, “the processor 28, 32 is operative to: detect selection of the content item(s) for presenting (block 72).” Griffin ¶ 60. For example, as shown in FIG. 2, the content data includes two content items 40, and the presenter uses the same computer 10 that is currently displaying the two content items 40 to select the second content item 40.
It is acknowledged that the intent of Griffin’s selection does not match the claimed intended purpose of the selection. To be sure, the patentability of an apparatus claim “depends on the claimed structure, not on the use or purpose of that structure,” Catalina Marketing Int’l. Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), and for that reason, Griffin does not need to disclose the intended use of the claimed selection to reach a finding of the prior art disclosing or teaching this limitation. 
Moreover, as will be discussed below, Cholkar explicitly discloses the claimed intended use of selecting functionality for editing the content data.
in response to receiving the selection for invoking the category of functionality to edit the content data, 
	cause a selection of one or more video streams from the plurality of video streams based on an activity level associated with a participant of the one or more video streams, 
In response to detecting the selection at block 72, the processor 28, 32 becomes operative to “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. Specifically, FIG. 3 illustrates the user interface screen that block 74 generates as collaboration user interface screen 18. Importantly, Griffin explains that user interface screen 18 is programmed such that “other participants can still propose alternate content to the host and to all or some of the other participants,” and based on this activity from the other participants, “[a]ny content suggested by a participant will be seen on top of, or superimposed over, the host's desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
cause a transition from the first user interface arrangement to a second user interface arrangement having a first display area of the second user interface arrangement of the one or more video streams moved to a second position 
Generating the user interface screen at block 74 causes block 76 to display the generated user interface screen, which includes the content item discussed above. Griffin ¶ 60. In contrast to the first user interface screen shown in FIG. 2, the second collaboration user interface screen 18 of FIG. 3 has only one video stream (participant 42), positioned at the bottom of the collaboration user interface screen 18 rather than being at a position that occupies the entire screen per FIGS. 2 and 4.
and a second display area comprising interface elements for 
Meanwhile, in the main portion of the collaboration user interface screen 18, “the host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38.
and cause a display of renderings of the content data within the second display area 
Generating the user interface screen at block 74 causes block 76 to display the generated user interface screen, see Griffin ¶ 60, which involves causing the FIG. 3 display of content renderings that will now be discussed. First, as shown in FIG. 3, the main portion of the screen displays a rendering of the host sharing his/her desktop 50 including the content item 48. Griffin ¶ 37 and FIG. 3.
concurrently with a rendering of the one or more video streams stream within the first display area of the second graphical user interface arrangement on the display device of the computing device that received the selection of content data.
Second, one video stream (participant 42), is positioned at the bottom of the collaboration user interface screen 18. Griffin FIG. 3.
Griffin does not appear to explicitly disclose an ability to “edit” the content data during the presentation. 
Cholkar, however, teaches a system configured to:
receive a selection of a program module for invoking a category of functionality to edit content data from a computing device associated with the display device displaying the first user interface arrangement; 
As shown in FIG. 7, “the operating user may select an object 704 on the toolbar 308.” Cholkar ¶ 62. Selecting object 704 is an example of receiving a selection “for invoking a category of functionality to edit the content data” as claimed because selecting object 704 invokes the “screen-sharing functionality,” and Cholkar explicitly defines the screen-sharing functionality as providing “all participants [with] the ability to edit [a shared] file so that they may all collaborate on a particular document.” Cholkar ¶ 63.
cause a transition from the first user interface arrangement to a second user interface arrangement having a first display area of the second user interface arrangement of the one or more video streams moved to a second position 
“When one of the conversation participants uses the graphical user interface 700 to vertically escalate the conversation to include screen-sharing, the multimedia communication application 110 instructs the conversation manager 103 to change or modify the current communication session to include the data streams or new protocols to support the additional type of media.” Cholkar ¶ 64. Consequently, as shown in FIG. 7, in contrast to other modes of the conversation that lacked the screen-sharing functionality (e.g., FIGS. 5 or 6), communication object 402 associated with another participant in the conversation is displayed at the bottom of area 304.
and a second display area comprising interface elements for editing the content data utilizing the selected program module, 
“In some examples, the conversation participants may use various drawing tools to temporarily mark the document for all the other participants to see.” Cholkar ¶ 63. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure. One would have been motivated to copy Cholkar’s editing functionality because “[s]uch a tool may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 18
Griffin teaches the system of claim 16, 
wherein the program module comprises at least one of a word processing program, a spreadsheet program, a presentation program, a chat program, a messaging program, or a file sharing program.
The user interface screen generated during block 64 further includes “a representation of [a] notification of the content item(s) that has been offered for sharing.” Griffin ¶ 53.
Claim 19
Griffin teaches the system of claim 16, 
wherein the first graphical user interface arrangement comprises a menu of program modules, wherein the menu of program modules comprises at least two or more of a word processing program, a spreadsheet program, a presentation program, a chat program, a messaging program, or a file sharing program.
“[I]f a participant 12 wants to share an item of content with one or more of the other participants 12, a dialog box (not shown) for selecting the item of content is displayed via selecting a button (not shown) on the user interface screen 18 or via a shortcut or other suitable mechanism. The item of content is selected from the dialog box. Alternatively, the processor 32 of the client device 14 is operative such that the content item may be selected from a file manager and the file is selected by right clicking on the file and selecting ‘share item in collaboration event’, by way of example only.” Griffin ¶ 21.
Claim 20
Griffin teaches the system of claim 16, 
wherein the second graphical user interface arrangement displays a number of graphical elements, wherein each graphical element represents an individual file of a plurality of files, 
“Any content suggested by a participant will be seen on top of, or superimposed over, the host's desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
wherein the instructions further cause the one or more processing units to: receive a selection of a file from the plurality of files; 
“The host, or if applicable another participant, may choose to preview the proposed content.” Griffin ¶ 38.
receive an input command indicating a gesture to move the file from the first display area comprising the graphical elements to the second display area; 
“[T]he host may choose to offer the share to the other participant or dismiss the content.” Griffin ¶ 38. This step is the same as it was for the first content item that was shared: “The content item(s) is selectable for previewing via the representation of the notification, and the processor 28, 32 is operative to detect selection of the content item(s) for previewing (block 68).” Griffin ¶ 59.
and in response to the input command, share the file with computing devices associated with users participating in the communication session.
As previously discussed, any time another file is selected for presentation, the processor 28, 32 is operative to “generate a user interface screen including a presentation of the at least one content item (block 74); and share the content item(s) with at least one other participant device participating in the video collaboration event (block 76).” Griffin ¶ 60.
Claim 26
Griffin, as combined with Cholkar, teaches the system of claim 1, 
wherein the transition to the second user interface arrangement comprising a second number of video stream is caused in response to the selection of the content data of the at least one data type for editing by the computing device associated with the display device.
In response to detecting the selection at block 72, the processor 28, 32 becomes operative to “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. This is the claimed transition, and as FIG. 3 illustrates, the user interface screen 18 that block 74 generates displays a different number of streams. 
To the extent that intended use of the selection at block 72 is not “for editing,” Cholkar teaches such a selection, and even provides an overlapping teaching about the transition in response to such a selection. As shown in FIG. 7, “the operating user may select an object 704 on the toolbar 308.” Cholkar ¶ 62. Selecting object 704 is an example of receiving a selection “for invoking a category of functionality to edit the content data” as claimed because selecting object 704 invokes the “screen-sharing functionality,” and Cholkar explicitly defines the screen-sharing functionality as providing “all participants [with] the ability to edit [a shared] file so that they may all collaborate on a particular document.” Cholkar ¶ 63.
“When one of the conversation participants uses the graphical user interface 700 to vertically escalate the conversation to include screen-sharing, the multimedia communication application 110 instructs the conversation manager 103 to change or modify the current communication session to include the data streams or new protocols to support the additional type of media.” Cholkar ¶ 64. Consequently, as shown in FIG. 7, in contrast to other modes of the conversation that lacked the screen-sharing functionality (e.g., FIGS. 5 or 6), communication object 402 associated with another participant in the conversation is displayed at the bottom of area 304.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure. One would have been motivated to copy Cholkar’s editing functionality because “[s]uch a tool may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 27
Griffin, as combined with Cholkar, teaches the system of claim 1, 
wherein the communication session is associated with a first category of functionality 
Cholkar’s communication session may be associated with multiple different categories of functionality (and therefore at least “a first category”), each of which Cholkar refers to as a “vertical escalation.” “According to the present example, during an ongoing communication session, a user may add new types of multimedia to the conversation between one or more users. For example, during a voice only conversation, a user may add a video stream to the conversation as well. Adding new media types to a conversation will be referred to as vertical escalation.” Cholkar ¶ 57.
and wherein causing the execution of the one or more program modules configured to edit the content data comprises activating a second category of functionality that is different than the first category of functionality of the communication session.
“When one of the conversation participants uses the graphical user interface 700 to vertically escalate the conversation to include screen-sharing, the multimedia communication application 110 instructs the conversation manager 103 to change or modify the current communication session to include the data streams or new protocols to support the additional type of media.” Cholkar ¶ 64. Consequently, as shown in FIG. 7, in contrast to other modes of the conversation that lacked the screen-sharing functionality (e.g., FIGS. 5 or 6), communication object 402 associated with another participant in the conversation is displayed at the bottom of area 304.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure. One would have been motivated to copy Cholkar’s editing functionality because “[s]uch a tool may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
Claim 29
Griffin, as combined with Cholkar, teaches the system of claim 1, 
wherein the second number of video streams is selected in response to the selection of the content data of the at least one data type for editing by the computing device associated with the display device.
In response to detecting the selection at block 72, the processor 28, 32 becomes operative to “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. This is the claimed transition, and as FIG. 3 illustrates, the user interface screen 18 that block 74 generates displays a different number of streams. Griffin then explains that user interface screen 18 is programmed such that “other participants can still propose alternate content to the host and to all or some of the other participants,” and based on this activity from the other participants, “[a]ny content suggested by a participant will be seen on top of, or superimposed over, the host’s desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38. 
This arrangement of displaying a user interface in which only a subset of participants are shown, and based on their respective activity is displayed in response to the selection of content at block 72. Griffin thus teaches selecting only a subset of participants to display in response to the selection at block 72.
To the extent that intended use of the selection at block 72 is not “for editing,” Cholkar teaches such a selection, and even provides an overlapping teaching about the transition in response to such a selection. As shown in FIG. 7, “the operating user may select an object 704 on the toolbar 308.” Cholkar ¶ 62. Selecting object 704 is an example of receiving a selection “for invoking a category of functionality to edit the content data” as claimed because selecting object 704 invokes the “screen-sharing functionality,” and Cholkar explicitly defines the screen-sharing functionality as providing “all participants [with] the ability to edit [a shared] file so that they may all collaborate on a particular document.” Cholkar ¶ 63.
“When one of the conversation participants uses the graphical user interface 700 to vertically escalate the conversation to include screen-sharing, the multimedia communication application 110 instructs the conversation manager 103 to change or modify the current communication session to include the data streams or new protocols to support the additional type of media.” Cholkar ¶ 64. Consequently, as shown in FIG. 7, in contrast to other modes of the conversation that lacked the screen-sharing functionality (e.g., FIGS. 5 or 6), communication object 402 associated with another participant in the conversation is displayed at the bottom of area 304.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin’s web conferencing system by copying the editing capabilities from Cholkar’s disclosure. One would have been motivated to copy Cholkar’s editing functionality because “[s]uch a tool may be used to reference a particular portion of the document currently being discussed.” Cholkar ¶ 63.
II.	GRIFFIN, CHOLKAR, AND TYAGI TEACH CLAIM 24.
Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Griffin and Cholkar as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2018/0070008 A1 (“Tyagi”).
Claim 24
Griffin and Cholkar teach the system of claim 16, 
wherein the one or more video streams comprises a participant or content, wherein the one or more video streams is selected based on the activity level
In response to detecting the selection at block 72, the processor 28, 32 becomes operative to “generate a user interface screen including a presentation of the at least one content item (block 74).” Griffin ¶ 60. Specifically, FIG. 3 illustrates the user interface screen that block 74 generates as collaboration user interface screen 18. 
Griffin then explains that user interface screen 18 is programmed such that “other participants can still propose alternate content to the host and to all or some of the other participants,” and based on this activity from the other participants, “[a]ny content suggested by a participant will be seen on top of, or superimposed over, the host’s desktop shown in the user interface screen 18 as the representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38. 
This arrangement of displaying a user interface in which only a subset of participants are shown, and based on their respective activity is displayed in response to the selection of content at block 72. Griffin thus teaches selecting only a subset of participants to display based on their activity level, and the only difference between Griffin and the claimed invention is the criteria for that activity level.
Tyagi, however, teaches:
the one or more video streams is selected based on the activity level of at least one of: participant motion, participant lip motion, or participant facial expressions.
“As an example, communication device 120 may switch a source of the video feed to video camera 110-b based at least in part on the amount of time of the lip movement of the participant satisfying a threshold. Thus, communication device 120 may switch a source of the video feed to a different video camera 110 to focus on an active speaker among multiple participants on the same end of the video call.” Tyagi ¶ 67.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin and Cholkar by copying Tyagi’s technique of selecting the active participant based on lip movement satisfying a threshold. One would have been motivated to combine Tyagi with Griffin and Cholkar because selecting an active participant based on his lip movements “may enhance a user experience associated with the video call, such as by enabling a user to determine who is speaking among multiple participants on the same end of the video call, to see the speaker's facial expressions by focusing on an individual speaker rather than multiple speakers, to better understand the speaker, or the like.” Tyagi ¶ 67.
III.	GRIFFIN, CHOLKAR, AND KURUPACHERIL TEACH CLAIM 25.
Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Griffin and Cholkar as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2015/0049162 A1 (“Kurupacheril”).
Claim 25
Griffin and Cholkar teach system of claim 16, wherein the one or more video streams comprises a participant or content, see Griffin ¶ 24, but neither reference explicitly discloses whether or not the one or more video streams is selected based on the activity level of at least one of: content modification, page turning activity of the content, a number of participants of the communication session having the content displayed, the participant entering the communication session or the participant leaving the communication session.
Kurupacheril, however, teaches a system configured to select one or more video streams based on the activity level of at least one of:
content modification, page turning activity of the content, a number of participants of the communication session having the content displayed, the participant entering the communication session or the participant leaving the communication session.
“If participant entries exist at the participant database, at 304 the process 300 may review the participants to determine whether constant participants are present, e.g., by determining whether participants are entering or leaving the meeting, e.g., by identifying whether new participants are entering or old participants are exiting the multimedia data stream.” Kurupacheril ¶ 29. “At 318, the process 300 may update the GUI display, e.g., to show perspective video . . . to change focus to perspective video of an active speaker (e.g., pop-up focus type), to show perspective video of participants entering or exiting the meeting, etc.” Kurupacheril ¶ 29.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Griffin and Cholkar by selecting the active participant based on the participant entering the communication session or the participant leaving the communication session, which is “at least one of” the enumerated options in claim 25, as taught by Kurupacheril. One would have been motivated to combine Kurupacheril with Griffin and Cholkar because, otherwise, “a display cluttered with participants may make it difficult to identify a particular speaker at any given moment in time, particularly when multiple participants are speaking simultaneously or in rapid sequence or when the display area is comparatively limited in size.” Kurupacheril ¶ 5.
IV.	GRIFFIN, CHOLKAR, AND SIRACUSANO TEACH CLAIMS 30.
Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Griffin and Cholkar as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2018/0011627 A1 (“Siracusano”).
Claim 28
Griffin and Cholkar teaches the system of claim 1, and while Cholkar at least suggests that participants may “temporarily” have the ability to mark the document, neither reference explicitly discloses an “invitation” to do the same.
Siracusano, however, teaches:
editing the content data of the at least one data type is enabled by an invitation to edit the content data.
“Any VMR session participant may be given control over the presentation canvas 116 of all participants in the VMR session.” Siracusano ¶ 51. “[A] participant (with control of the presenter canvas) in the VMR session may annotate a given image (or another type of static content item) that is shown in the presenter collaboration canvas 116. For example, the participant may select a highlighting tool from the toolbar 122 and highlight text in the image.” Siracusano ¶ 87. “As another example, the user may select a drawing tool from the toolbar 122 and add a drawing to the image. As another example, the user may select a text tool from the toolbar 122 and add text to the image. On each occasion that an image is modified with an annotation of any kind . . . the user interface 108 (or the device displaying it) may transmit to the CMS 104 an instruction to store the annotations in the VMR session's on the image that is current stored in the respective clip bin.” Siracusano ¶ 88.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to gate editing control behind an “invitation” mechanism, as taught by Siracusano. One would have been motivated to combine Siracusano with Griffin and Cholkar because the lack of sufficient tools in the interface “are insufficient to facilitate collaborative efforts to review, discuss, manipulate, and share information in real-time.” Siracusano ¶ 4.
Claim 30
Griffin, as combined with Cholkar, teaches the system of claim 1, 
wherein the second display area of the second user interface arrangement comprises a rendering of second content data displayed concurrently with the second number of video streams at the second position 
In contrast to the first user interface screen 18 (shown in either the FIG. 2 embodiment and/or the FIG. 4 embodiment), the second collaboration user interface screen 18 (FIG. 3) comprises a rendering of “representation 40 (e.g.: thumbnail) of the content being proposed next to the participant representation 42 (e.g.: the video stream of the participant proposing the content) of the participant proposing the content.” Griffin ¶ 38.
and wherein the first display area comprises interface elements for 
Meanwhile, “the host is sharing his/her desktop 50 including the content item 48 as shown in FIG. 3.” Griffin ¶ 38.
Griffin and Cholkar also each have interface elements for selecting a file, but neither explicitly discloses presenting the same in the first display area of the second user interface arrangement. 
Siracusano, however, teaches a user interface arrangement, 
wherein the second display area of the second user interface arrangement comprises a rendering of second content data displayed concurrently with the second number of video streams at the second position 
“FIG. 2A is a diagram of a graphical user interface 108 for participating in a Virtual Meeting Room (VMR) session.” Siracusano ¶ 45. “The user interface 108 may further include the presentation of full motion or frame-based streaming video in the video player window 114,” such as “live video of one of the participants in the VMR (e.g., a lecturer or presenter).” Siracusano ¶ 46. Concurrent with the display of video player window 114, “user interface 108 may further include a presenter's collaboration canvas 116. The presenter's collaboration canvas 116 may display a content 118 that is transmitted by the CMS 104.” Siracusano ¶ 49.
and wherein the first display area comprises interface elements for selecting a file.
Meanwhile, in a separate area of the user interface 108, the CMS 104 displays a “clip bin viewer 126.” “Clip bin viewer 126 may serve as both the primary interface to the CMS 104 and the user interface directory of files available to the participants of a VMR session.” Siracusano ¶ 58. “In one specific implementation, the VMR session participant given control over the presentation canvas may select the document by dragging the document (e.g., dragging an icon corresponding to the document) from the user's clip bin viewer 126 to the user's presentation canvas 116.” Siracusano ¶ 52.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange either of Griffin or Cholkar’s second user interfaces in the same way that Siracusano chose to arrange user interface 108. One would have been motivated to combine Siracusano with Griffin and Cholkar because the lack of sufficient tools in the interface (such as clip bin viewer 126 or the like) “are insufficient to facilitate collaborative efforts to review, discuss, manipulate, and share information in real-time.” Siracusano ¶ 4.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


    
        
            
    

    
        1 The italicized limitation is optional, and may be left out if the Applicant no longer wishes to include it.
        2 It is possible to have only one video stream, but the grammar is overridden by the notional rule (the verb “is/are selected” applies to the whole group of video streams) and the proximity rule (the noun most proximate to the verb (“streams”) is plural, requiring a plural verb).